Title: To George Washington from James Jones Wilmer, 4 February 1795
From: Wilmer, James Jones
To: Washington, George


        
          Sir,
          Post office, Havre de Grace [Md.] Feby 4. 1795.
        
        I have been acting some time past under a Commission from Timothy Pickering Esqr. as Post master in this Town. The business is perfectly familiar and intelligible to me, but the compensation to the Post Master, tho’ equally obliged to be constant at his Post as in other places, will not exceed Fifty Dollars at the close of the year.
        I have a young, numerous and increasing Family of Children, without any provision for them, and in very narrow Circumstances. If your Excellency should think proper to place me in a situation in which I may obtain a decent living for my Family, as well as be useful to my Country, the act will be a benevolent one, and call forth the most grateful aspirations, and I trust, faithful Services. Any superintendency or employ in the City of Washington Ter: Columbia, would be very pleasing.
        Pardon Sir, the liberty assum’d. Viewing you as the Father of the American People, and the sympathizing Friend of man, I thought no one so proper to make known my real situation as the President of the United States.
        With the most affectionate regard, and Sentiments of the highest veneration and respect, I have the honor to subscribe myself, Sir, Your most obedient and humb. Ser.
        
          James Jones Wilmer
        
      